Citation Nr: 1721059	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  95-09 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under Chapter 30, Title 38 of the United States Code, Montgomery GI Bill.  


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to July 1993.  This matter comes before the Board of Veterans' Appeals (Board) from a September 1994 decision issued by the Department of Veterans Affairs (VA) Atlanta, Georgia, Education Center.  

This matter was before the Board in November 2015 and June 2016, at which time it was remanded to the RO for additional evidentiary development, including obtaining the Veteran's complete military personnel file and making a determination as to whether the Veteran was discharged or released from active duty pursuant to 38 C.F.R. § 21.7042(a)(5)(vi). 

The RO obtained the Veteran's personnel file and readjudicated the claim in a February 2016 Supplemental Statement of the Case (SSOC).  In light of these actions, the Board finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran served less than 30 continuous months of active duty of an obligated four year period of active duty.  

2.  The Veteran was discharged from active duty for the convenience of the government.  


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility criteria for entitlement to educational assistance under Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 (West 2014); 38 C.F.R. § 21.7042 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  However, the U.S. Supreme Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are implicated.  The Court recognized the enactment of the VCAA does not affect matters on appeal when the questions are determined as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In this case, the facts are undisputed, the law is dispositive of the issue of entitlement to education benefits, and the VCAA does not apply.  38 C.F.R. § 3.159(d).

In pertinent part, VA law and regulation provide that an individual may establish eligibility for basic educational assistance based on service on active duty under the following terms, conditions, and requirements.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.  

The individual must, after June 30, 1985, either (i) first become a member of the Armed Forces, or (ii) first enter on active duty as a member of the Armed Forces. 38 C.F.R. § 21.7042(a)(1).  Except as provided in 38 C.F.R. § 21.7042(a)(5) the individual must (i) serve at least three years of continuous active duty in the Armed Forces, or (ii) in the case of an individual whose obligated period of active duty is less than three years, serve at least two years of continuous active duty in the Armed Forces.  38 C.F.R. § 21.7042(a)(2). 

After completing the service requirements of this paragraph the individual must 
(i) continue on active duty, or (ii) be discharged from service with an honorable discharge, or (iii) be released after service on active duty characterized by the Secretary concerned as honorable service, and (A) be placed on the retired list, or (B) be transferred to the Fleet Reserve or Fleet Marine Corps Reserve, or (C) be placed on the temporary disability retired list, or (iv) be released from active duty for further service in a reserve component of the Armed Forces after service on active duty characterized by the Secretary concerned as honorable service.  38 C.F.R. § 21.7042(a)(4). 

An individual who does not meet the requirements of paragraph (a)(2) of this section is eligible for basic educational assistance when he or she is discharged or released from active duty (i) for a service-connected disability, or (ii) for a medical condition which preexisted service on active duty and which VA determines is not service connected, or (iii) under 10 U.S.C.A. § 1173  (hardship discharge), or 
(iv) for convenience of the government (A) after completing at least 20 continuous months of active duty if her initial obligated period of active duty is less than three years, or (B) after completing 30 continuous months of active duty if her initial obligated period of active duty is at least three years, or (v) involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy, or (vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy.  38 C.F.R. § 21.7042(a)(5).

After a review of the record, the Board finds that the Veteran does not satisfy the criteria to be eligible for Chapter 30 education benefits.  38 C.F.R. § 21.7042.  The Veteran's DD Form 214, Certificate of Release of Discharge from Active Duty, shows that she served from September 3, 1991, to July 30, 1993, with a net active service of  22 months and 28 days.  She was honorably discharged for pregnancy/childbirth.  As confirmed by the Veteran in her statement dated in June 1993 to her chain of command, she was administratively discharged from the United States Navy by reason of convenience of the government on the basis of pregnancy.  

The Board also notes that the Veteran joined the Delayed Enlistment Program (DEP) in August 1989 with an agreement to report to active duty in January 1990.  However, she was administratively separated in January 1990 due to medical disqualification.  

In the present case, the Veteran was obligated for a four year period of active duty.  Accordingly, the Veteran was required to serve at least three years of continuous active duty in the Armed Forces unless she qualified for one of the exceptions enumerated in 38 C.F.R. § 21.7042(a)(5).  See 38 C.F.R. § 21.7042(a)(2).  

By the Veteran's own admission, she was voluntarily released from active duty for the convenience of the government.  Accordingly, she was required to serve 
30 continuous months of active duty in order to qualify for educational assistance under Chapter 30, Title 38, United States Code.  38 C.F.R. § 21.7042(a)(5)(iv).  The Veteran did not complete 30 continuous months of active duty prior to her discharge in July 1993.  

The Veteran asserts that she is entitled to education benefits because of extenuating circumstances and/or as a result of a reduction in workforce.  However, there is no evidence that the Veteran qualifies for any of the additional exceptions listed in 38 C.F.R. § 21.7042(a)(5).  Specifically, there is no indication that the Veteran was discharged or released from active duty for a service connected disability, pre-existing medical condition, hardship, involuntarily for the convenience of government as a result of a reduction in force, or for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  38 C.F.R. § 21.7042(a)(5).  

Accordingly, the Board finds that the Veteran has no legal entitlement to Chapter 30 education benefits and the claim must be denied.  


ORDER

Entitlement to Chapter 30 education benefits are denied.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


